Citation Nr: 1436875	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-47 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, gonorrhea, or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2010, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, which he believes is due to in-service exposure to herbicide agents, gonorrhea, and asbestos.  

As to gonorrhea, service treatment records confirm in-service incurrence.  In December 2010, a VA examiner opined that in-service gonorrhea did not cause the Veteran's prostate cancer because the medical data does not substantiate any correlation between the two.  In response, the Veteran submitted multiple publications and referenced several medical studies that appear to show a correlation between gonorrhea and prostate cancer.  Further development is needed in light of this new evidence.

As to asbestos, the Veteran reports that small particles of asbestos would fall from overhead pipes whenever aircraft launched and landed on the ship.  The Veteran's reported exposure seems plausible, but further development is needed to determine if such exposure caused his current prostate cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claims files, and any evidence in Virtual VA or VBMS that is not contained in the claims files, to the VA examiner who conducted the December 2010 examination.  The examiner is to review the medical literature submitted and referenced by the Veteran, which appears to suggest that gonorrhea increases the probability of prostate cancer.  In light of this new medical literature evidence and evidence of possible exposure to asbestos-wrapped pipes, the examiner is asked to provide an addendum to the opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that (i) in-service exposure to gonorrhea and/or (ii) asbestos caused the Veteran's current prostate cancer.  

If there is a correlation between asbestos exposure and prostate cancer, was the Veteran's reported exposure (small particles from overhead pipes that fell when aircraft launched and landed) sufficient to cause his prostate cancer?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the December 2010 VA examiner is unavailable, forward the claims files, and a copy of any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files, to another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

